Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, the claim should end with period “.” rather than a semicolon “;” in line 5.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-11 of parent U.S. Patent No. 11,071,063 B2 to Atefi (hereinafter as Atefi).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 of the instant application merely broaden the scope of the claims 1-11 of the Atefi Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Atefi discloses an apparatus for wireless communication, the apparatus comprising: 
a primary radio (see claim 1, col. 59, lines 19-21); 
a secondary radio (see claim 1, col. 59, line 22); and 
one or more processors configured to: 
utilize the secondary radio to receive a packet while the primary radio is in a low power state, wherein the packet is configured to or includes information to inform a receiving apparatus that a transmitting apparatus has prepared for transmission at least one unit of information that the transmitting apparatus is interested in communicating to one or more apparatus, wherein the packet comprises a field that indicates a version value (see claim 1, col. 59, lines 23-32); 
operate according to one or more of (1) a first configuration in which the primary radio operates in a continuous high power state while its secondary radio operates in a low power state, (2) a second configuration in which the primary radio alternates between a period of operating in a high power state and a period of operating in a low power state according to a duty cycle or periodicity while its secondary radio operates in a low power state, and (3) a third configuration in which the primary radio operates in a low power state and the secondary radio operates in a continuous high power state (see claim 7, col. 60, lines 32-45); and 
use the secondary radio to receive a signal from an access point, and, based on the received signal from the access point, transition between any two of the configurations (see claim 8, col. 60, lines 46-50).

Regarding claim 2, Atefi discloses the apparatus of claim 1, wherein the received packet comprises a plurality of signals, wherein, if, during a period of time, the one or more processors receive a group comprising at least three signals where an initial signal is the same as the penultimate signal and the final signal of the group comprises an off signal, the one or more processors determine that the group of signals received during the period of time corresponds to a first value (see claim 2, col. 59, lines 57-64).

Regarding claim 3, Atefi discloses the apparatus of claim 2, wherein, if, during the period of time, the one or more processors receive a group comprising at least three signals where an initial signal is the same as the penultimate signal and the final signal comprises an on signal, the one or more processors determine that the group of signals received during the period of time corresponds to a second value, wherein the second value is different from the first value (see claim 3, col. 59, lines 65-67, col. 60, lines 1-5).

Regarding claim 4, Atefi discloses the apparatus of claim 1, wherein, in the synchronization signal, a number of bits having a first value is equal to a number of bits having a second value, wherein the first value is a complement of the second value, and wherein, in the synchronization signal, no more than three consecutive bits comprise the same value (see claim 4, col. 60, lines 6-11).

Regarding claim 5, Atefi discloses the apparatus of claim 1, wherein the one or more processors are further configured to compare the received version value with a previously received version value and, based on the comparison, determine whether to perform an operation to update the settings or parameters associated with a basic service set (BSS), wherein the settings or parameters associated with the BSS affect communications using the primary radio (see claim 1, col. 59, lines 33-39).

Regarding claim 6, Atefi discloses the apparatus of claim 1, wherein the one or more processors are further configured to initiate communication of a frame that includes a field indicating whether the apparatus is capable of receiving a first future communication using a first attribute, including at least one of a communication channel, a frequency range, a center frequency, or a bandwidth, and a second future communication using a second attribute that is different from the first attribute (see claim 5, col. 60, lines 12-20).

Regarding claim 7, Atefi discloses the apparatus of claim 6, wherein the first future communication is different from the second future communication, and wherein the first future communication comprises a beacon and the second future communication comprises the received packet (see claim 5, col. 60, lines 20-23).

Regarding claim 8, Atefi discloses the apparatus of claim 1, wherein the one or more processors are further configured to use the primary radio to communicate information indicating a period of time corresponding to transitioning from a first state comprising a doze state to a second state comprising an awake state, and, in accordance with the communicated information, to transition from the first state comprising the doze state to the second state comprising the awake state (see claim 6, col. 60, lines 24-31).

Regarding claim 9, Atefi discloses the apparatus of claim 1, wherein the synchronization signal of the received packet comprises a set of data that is repeated at least once (see claim 9, col. 60, lines 51-53).

Regarding claim 10, Atefi discloses the apparatus of claim 1, wherein, while the primary radio is in the low power state, the apparatus is unable to use the primary radio to transmit a response to the received packet (see claim 10, col. 60, lines 54-57), wherein operation of the secondary radio consumes less power than operation of the primary radio (see claim 11, col. 60, lines 58-60).

Allowable Subject Matter
Claims 1-10 would be allowable if the non-statutory double patenting rejection of claims 1-10 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, an apparatus for wireless communication, the apparatus comprising: 
“utilize the secondary radio to receive a packet while the primary radio is in a low power state, wherein the packet is configured to or includes information to inform a receiving apparatus that a transmitting apparatus has prepared for transmission at least one unit of information that the transmitting apparatus is interested in communicating to one or more apparatus, wherein the packet comprises a field that indicates a version value; 
use the secondary radio to receive a signal from an access point, and, based on the received signal from the access point, transition between any two of the configurations” in combination with other recited elements in claim 1.





.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471